Bullard, J.,

delivered the opinion of the court.
This action was instituted originally in the Court of Probates, for the parish of East Feliciana, by a creditor of one of the defendants to annul a partition as fraudulent in relation to him, and null on account of certain informalities. It was transferred for trial to the District Court, the judge of probates having been of counsel.
A plea to the jurisdiction of the Court of Probates, having been sustained, and the suit dismissed, the plaintiff prosecutes the present appeal.
If this were an action merely to annul a judgment, brought by a party to it, or directly affected by it, the court which pronounced the original judgment could alone take cognizance of a suit to annul it. But the plaintiff who was not a party, but merely represents himself as a creditor, seeks to annul not merely the judgment which preceded the partition, but the partition itself, so far as his rights are concerned, on the ground of collusion and fraud. He seeks to reach the property itself, which formed the subject matter of the partition. We are of opinion that the cognizance of such an action belongs to the ordinary jurisdiction.
it is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed, with costs.